DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “the processing module” lacks clear antecedent basis. Claim 6 includes the same claimed feature as in claim 5.
Regarding claim 1, it is unclear whether “each doorway” as recited on line 4 is related to “a plurality of doorways” as recited on line 2. Claim 11 also has a similar issue.
Regarding claim 4, it is unclear whether “there are two sound devices” as recited in line 2 is related to “at least two sound devices mounted on the at least one seat” as recited on lines 6-7 of claim 1.
Regarding claim 8, it is unclear whether “one door” as recited on line 2 is related to “four doors” as recited on line 1.
Regarding claim 8, it is unclear whether “one headrest” as recited on line 3 is related to “a headrest” as recited on line 3. It is unclear whether “two sound devices” as recited on line 3 are related to “at least two sound devices mounted on the at least one seat” as recited on lines 6-7 of claim 1.
Regarding claim 9, the claimed feature “one sound collecting device is arranged at one door” is a conflicting feature with claimed feature in claim 2 which specifies each sound collecting device is located above each corresponding door.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano (US 20160093283 A1).
Regarding claims 1 and 3, Kano discloses an automobile comprising an automobile body (see Fig. 5, e.g.) having an accommodating space and a plurality of doorways (not explicitly shown but inherently included) communicating therewith, at least one seat (2001s) mounted in the accommodating space, and doors (not explicitly shown by inherently included) connected with the automobile body and configured for closing each doorway,
wherein the automobile further comprises at least one sound collecting device (microphone 1a-1f) mounted on the automobile body at a periphery of each door, at least two sound devices (e.g., 3c, 3d) mounted on the at least one seat (2001b), and a processor (1000 in Fig. 6, see also Figs. 8A and 8B) electrically connected to all the sound devices (3c, 3d) and all the sound collecting devices (1b and/or more); each of the sound collecting devices collecting device is configured for collecting a first noise signal corresponding to each door (1b is located near a door; [0072], [0132]); the accommodating space inside has at least two preset positions (2 positions on the headrest as shown in Fig. 6, [0064]) spaced from the seat; the processor (1000) generates, on the basis of each first noise signal (from 1b), a noise reduction signal transmitted to each of the sound devices (to 3c, 3d); and each of the sound devices (3c, 3d) is configured for sending, according to the noise reduction signal, a sound signal to the at least two preset positions to offset all second noise signals transmitted from each door to the at least two preset positions.
Regarding claim 5, Kano shows that  the processing module is configured for: calculating and obtaining, according to the first noise signal at each door and a first function from the first noise signal to one of the preset positions (the transfer functions G11, G21), a processed signal (from 1214) from the door to the preset position; calculating and obtaining, according to each processed signal, an acoustic response of each of the sound devices, and a second function from each of the sound devices to one of the preset positions (the transfer functions D11, D22, D12, D21), the noise reduction signal sent from the sound devices to one of the preset positions (see Fig. 8B).
Regarding claim 7, the claimed features are inherent physical characteristics defining the transfer functions when the sound traveling between two or more locations.
Claims 11 and 12 correspond to claims 1 and 3 discussed before.
Regarding claims 13 and 14, the concept of ANC is based on the assumption that the anti-noise has an equal amplitude but opposite phase of the noise at the noise cancelling position. The claimed feature is the concept of an ideal ANC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kano.
Regarding claim 10, Kano fails to specify the structure of the microphone and speaker. Kano teaches general microphone and speaker for ANC purpose. Given the limited space available in a vehicle, one skilled in the art would have been motivated to use well known microphone and speakers that occupied small space. Examiner takes Official Notice that this feature micro microphone or piezoelectric type of speaker notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Kano by using space-saving microphone, such as well known micro microphone and space-saving speaker, such as piezo-electric type, in order to conceal the speaker and microphone in the vehicle which has limited space for electronics.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of MacNeille et al. (hereafter MacNeille; US 20170213541 A1).
Regarding claim 8, Kano fails to explicitly state that the car has four doors and the sound collect device is arranged at the door. Kano teaches a general vehicle with ANC. One skilled in the art would have expected that the concept as taught in Kano could be implemented in a vehicle with four doors without generating any unexpected result. MacNeille also teaches ANC for a vehicle. The placement of the microphone could be on the door or pillar as long as it is closest to the noise cancelling zone ([0053]). As clearly illustrated in Figs. 5 and 6, Kano teaches distinct noise cancelling zone for each seat and the microphone is mounted on the pillar ([0072], [0132]). Thus, it would have been obvious to one of ordinary skill in the art to modify Kano in view of MacNeille by mounting the microphone at either the pillar or the door in order to determine which one location would provide a better noise collection for ANC.
Claims 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Klug et al. (hereafter Klug; US 20140233748 A1).
Regarding claims 2 and 4, Kano fails to show that the microphone is located above corresponding door. Klug also teaches ANC for a vehicle. The microphone is mounted above each door ([0017], see also Fig. 1). As one skilled in the art would have expected that the vehicle has a limited available space for mounting electronics which are delicate and easy damaged by external force. Mounting the microphone on the headliner would provide some protection and save space on the door or pillar. Thus, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Klug by mounting the microphone on the headliner near the door and in the noise cancelling zone in order to hide the microphone while protecting it from damage due to external force and save space on the door and pillar.
Regarding claim 6, Kano shows that  the processing module is configured for: calculating and obtaining, according to the first noise signal at each door and a first function from the first noise signal to one of the preset positions (the transfer functions G11, G21), a processed signal (from 1214) from the door to the preset position; calculating and obtaining, according to each processed signal, an acoustic response of each of the sound devices, and a second function from each of the sound devices to one of the preset positions (the transfer functions D11, D22, D12, D21), the noise reduction signal sent from the sound devices to one of the preset positions (see Fig. 8B).
Regarding claim 9, Kano fails to explicitly state that the car has four doors. Kano teaches a general vehicle with ANC. One skilled in the art would have expected that the concept as taught in Kano could be implemented in a vehicle with four doors without generating any unexpected result. Klug teaches four microphones above the doors. Thus, it would have been obvious to one of ordinary skill in the art to modify Kano and Klug by utilizing the ANC for a specific vehicle with a particular layout, such as one with four doors, in order to detect the noise near each door location and cancel the noise efficiently for each passenger at his/her seat.
Claims 1, 3, 5, 7, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Kano.
Regarding claims 1 and 3, MacNeille discloses an automobile comprising an automobile body (see Fig. 1) having an accommodating space (16) and a plurality of doorways communicating therewith, at least one seat mounted in the accommodating space and doors ([0051], [0053]) connected with the automobile body and configured for closing each doorway,
wherein the automobile further comprises at least one sound collecting device (microphones 20s and/or 22s) mounted on the automobile body at a periphery of each door ([0053]), a sound device (18) mounted on the at least one seat (14, [0051]), and a processor (118) electrically connected to all the sound devices and all the sound collecting devices; each of the sound collecting devices collecting device is configured for collecting a first noise signal corresponding to each door (“microphone 20 and/or 22 … in the vehicle door or pillar that is closest to each zone 12 or seat 14” in [0053]); the accommodating space inside has at least two preset positions spaced from the seat; the processor generates, on the basis of each first noise signal, a noise reduction signal transmitted to the sound device; and the sound devices is configured for sending, according to the noise reduction signal, a sound signal to a preset positions to offset all second noise signals transmitted from each door to the preset positions.
MacNeille fails to show at least two sound devices and a noise reduction signal transmitted to each of the sound devices. However, MacNeille suggests providing two or more speakers for each zone ([0075]). Kano also teaches ANC for vehicle. Two speakers are provided for each seat (see Fig. 6). They are mounted on the headrest on each side the passenger’s ears. The processor generates noise reduction signal for each speaker based on the transfer functions between the microphone and each speakers and the transfer functions between each speaker and each noise canceling positions in order to cancel noise at each noise canceling position. Thus, it would have been obvious to one of ordinary skill in the art to modify MacNeille in view of Kano by having two speakers at each headrest and next to the passenger head and modifying the signal processing considering the multiple sound paths between microphone and speakers and speakers and noise canceling positions in order to effectively generate noise reduction signal to cancel noise at each ear.
Regarding claim 5, Kano teaches that  the processing module is configured for: calculating and obtaining, according to the first noise signal at each door and a first function from the first noise signal to one of the preset positions (the transfer functions G11, G21), a processed signal (from 1214) from the door to the preset position; calculating and obtaining, according to each processed signal, an acoustic response of each of the sound devices, and a second function from each of the sound devices to one of the preset positions (the transfer functions D11, D22, D12, D21), the noise reduction signal sent from the sound devices to one of the preset positions (see Fig. 8B).
Regarding claim 7, the claimed features are inherent physical characteristics defining the transfer functions when the sound traveling between two or more locations.
Regarding claim 8, MacNeille teaches  the sound collect device is arranged at the door ([0053]), but fails to explicitly state that the car has four doors. MacNeille teaches a general vehicle with ANC. One skilled in the art would have expected that the concept as taught in MacNeille could be implemented in a vehicle with four doors without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of MacNeille and Kano by implementing the ANC for a specific vehicle, such as a vehicle with four doors, by mounting the microphone at the door in order to in order to detect the noise near each door location and cancel the noise efficiently for each passenger at his/her seat.
Claims 11 and 12 correspond to claims 1 and 3 discussed before.
Regarding claims 13 and 14, the concept of ANC is based on the assumption that the anti-noise has an equal amplitude but opposite phase of the noise at the noise cancelling position. The claimed feature is the concept of an ideal ANC.
Claims 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille and Kano as applied to claim 1 above, and further in view of Klug.
Regarding claims 2 and 4, MacNeille fails to show that the microphone is located above corresponding door. Klug also teaches ANC for a vehicle. The microphone is mounted above each door ([0017], see also Fig. 1). As one skilled in the art would have expected that the vehicle has a limited available space for mounting electronics which are delicate and easy damaged by external force. Mounting the microphone on the headliner would provide some protection and save space on the door or pillar. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of MacNeille and Kano in view of Klug by mounting the microphone on the headliner near the door and in the noise cancelling zone in order to hide the microphone while protecting it from damage due to external force and save space on the door and pillar.
Regarding claim 6, Kano teaches that the processing module is configured for: calculating and obtaining, according to the first noise signal at each door and a first function from the first noise signal to one of the preset positions (the transfer functions G11, G21), a processed signal (from 1214) from the door to the preset position; calculating and obtaining, according to each processed signal, an acoustic response of each of the sound devices, and a second function from each of the sound devices to one of the preset positions (the transfer functions D11, D22, D12, D21), the noise reduction signal sent from the sound devices to one of the preset positions (see Fig. 8B).
Regarding claim 9, MacNeille fails to explicitly state that the car has four doors. MacNeille teaches a general vehicle with ANC. One skilled in the art would have expected that the concept as taught in MacNeille could be implemented in a vehicle with four doors without generating any unexpected result. Klug teaches four microphones above the doors. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of MacNeille, Kano and Klug by utilizing the ANC for a specific vehicle with a particular layout, such as one with four doors, in order to detect the noise near each door location and cancel the noise efficiently for each passenger at his/her seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654